Citation Nr: 0125069	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for eczema (a rash), 
claimed as the residuals of exposure to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to a compensable evaluation for intermittent 
otitis media with a history of a perforated tympanic membrane 
of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
For reasons which will be made clear below, the issue of 
entitlement to service connection for bilateral hearing loss 
on the basis of new and material evidence and a compensable 
evaluation for intermittent otitis medial with a history of a 
perforated tympanic membrane of the left ear will be the 
subject of the REMAND section of this decision.  

At the hearing held before the undersigned in July 2001, the 
veteran appeared to be raising the issue that other 
disabilities are associated with his service connected 
intermittent otitis media, though this was not clear.  If the 
veteran wishes to file such claims, he should do so with the 
RO.  However, until such claims are filed, no other claims 
are before the VA at this time.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the veteran's claim 
of eczema under both the new and old criteria for evaluation 
of claim.  In addition, all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal regarding this claim has been received.  

2.  The VA does not recognize the veteran's eczema or skin 
rash as being etiologically related to exposure to herbicide 
agents used in the Vietnam War.  

3.  The veteran has never been treated or diagnosed with a 
condition listed within 38 C.F.R. § 3.309(e) (2001).  

4.  No competent medical expert has associated the veteran's 
eczema/skin rash with his exposure to herbicide agents used 
in Vietnam.


CONCLUSION OF LAW

Neither eczema or any form of skin rash was incurred or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the hearing held before the Board in July 2001, the 
veteran contended that his skin condition is the result of 
his service.  It was indicated that the skin condition may be 
the result of Agent Orange exposure.  The veteran reported 
treatment for this condition in the 1970's.  However, he also 
stated that these records were no longer available as the 
doctor was deceased.  At a VA examination held in June 1999, 
the examiner noted that a review of the veteran's medical 
records had failed to indicate evidence or mention of a rash.  
The veteran was diagnosed with eczema that was barely 
visualized unless "you were right upon it." 

Regarding this claim, the Board must note that recently 
enacted legislation, the Veterans Claims Assistance Act of 
2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 45620-45632 
(Aug. 29, 20001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where are codified in title 38 United States Code is noted 
in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

In this case, the Board finds that the VA has met or exceeded 
the obligations of both the new and old criteria regarding 
the duty to assist regarding this issue.  The RO has obtained 
all pertinent records and the veteran has been effectively 
notified of the evidence required to substantiate this claim.  
Based on the veteran's testimony, there is no indication of 
existing evidence that could substantiate this claim that the 
RO has not obtained.  The veteran has been fully advised of 
the status of the efforts to develop the record as well as 
the nature of the evidence needed to substantiate this claim 
in multiple communications from the RO.  He and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate this claim.  As a 
result, as the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  

In adjudicating this issue, it is important to note that the 
veteran had undergone a detailed evaluation in order to 
fulfill the duty to assist.  This examination clearly 
indicates that the veteran had undergone little, if any, 
treatment for the disability at issue.  He has also been 
diagnosed with a condition not within the purview of 
38 C.F.R. § 3.309(e) (2001) (this matter will be discussed 
below).  Accordingly, the Board finds no indication of 
additional records pertinent to the veteran's claim that the 
RO has not obtained that would support this claim.  The 
veteran himself has indicated that he has no additional 
evidence to submit.  Accordingly, the Board believes it can 
proceed with the adjudication of this issue.  

When a veteran is exposed to a herbicide agent during his 
active military service during the Vietnam War, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there was no 
record of such disease during service (provided further that 
the rebuttal presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied): chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's  sarcoma, or 
mesothelioma).  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma,
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma,
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, a malignant granular cell tumor, 
alveolar soft part sarcoma, and epithelioid sarcoma, clear 
cell sarcoma of tendons and aponeuroses, extraskeletal 
Ewing's sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2001).

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307 (2001).  They provide for presumption of 
exposure to all herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam War and who have a 
disease listed at § 3.309(e).  The U.S. Court of Appeals for 
Veterans Claims (Court) has pointed out that the use of the 
word "and" in both the statutory and regulatory provisions 
mandates that the presumption of exposure only applies to 
those who both (1) served in Vietnam and (2) developed a 
specified disease.  McCartt v. West, 12 Vet. App. 164 (1999).

The Board cannot award the veteran service connection for 
either eczema or a general skin rash under 38 C.F.R. 
§ 3.309(e).  A detailed review of the veteran's medical 
records indicates no evidence that the veteran has ever been 
treated for any disability listed within 3.309(e), and 
neither either eczema nor a general skin rash are 
disabilities falling within this provision.

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(2001)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).  In light of 
Combee, the Board has not only considered whether the veteran 
in this case has a disability listed in 38 C.F.R. § 3.309(e), 
but has also considered if his current disability is the 
result of active service under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303(d).  The fact that the veteran does not 
meet the requirements of 38 C.F.R. § 3.309(e) does not 
preclude him from establishing service connection with proof 
of actual direct causation. 

The medical records do not reveal that the veteran possesses 
any medical expertise, and he has not claimed such expertise.  
Consequently, his lay medical assertions that he has either 
eczema or a skin rash associated with his service in the 
Vietnam War have no probative weight.  On the issue of 
medical causation, the Court has been clear.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  Simply stated, the 
veteran is not competent to offer medical opinions 
associating his current disabilities with his active service 
more than 30 years ago.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For example, while the veteran is competent 
to establish the existence of manifestations perceivable to a 
lay party, he is not competent to link those observations to 
a particular medical diagnosis producing such manifestations.  
Further, he is not competent to associate these disabilities 
with Agent Orange exposure.  

In this case, the Board has found no medical evidence to 
support the conclusion that the veteran suffers from either 
eczema or a chronic skin rash associated with his service, 
including his service in Vietnam over 30 years ago.  The 
service medical records disclose that at the examination for 
entry into service psoriasis was found to be present.  He was 
seen in June 1967 for a small patch of psoriasis on the right 
knee, 3 to 4 cm in diameter with scaling and some itching.  
At the separation examination, the physician noted that 
psoriasis was diagnosed in 1960.  It was reported to be 
asymptomatic at the time of the separation examination.  
There is no reference in the service medical records to 
eczema.  The veteran filed an original claim for service 
connection in March 1971.  He made no reference to a skin 
disability.  He was examined in May 1971 by VA at which time 
no complaint regarding a skin disability was noted.  The 
clinical evaluation with regard to the skin was normal.    
Other treatment records dated in the 1970's and 1980's 
contain no incidental reference to a skin disability.  The 
first reference to a skin disability in the file post service 
is the May 1999 claim.

Given the above record, the Board finds no basis to link any 
current eczema or chronic skin disability with the period of 
service ending in 1970.  Further, the Board finds no basis 
here to seek a medical opinion or examination prior to 
deciding the case.  The current record shows the veteran was 
asymptomatic at separation from service an on the initial 
post service examination.  There is no clinical evidence of 
any skin disability for decades post service.  No medical 
provider at this point could do more than speculate about a 
relationship between a current skin disability and service.  
Pure speculation can not provide a basis for a grant of 
service connection.  38 C.F.R. § 3.102 (2001).  In reaching 
this conclusion the Board is not finding or implying that it 
has doubts about the veteran's good faith belief in the 
validity of his claim.  The Board concludes, however, that 
the clinical evidence of record dating back to service is 
entitled to great probative value and fails to sustain the 
claim.  There is no other evidence of record, including the 
veteran's recollections, that supports the claim and that 
approaches the weight of the clinical evidence against the 
claim. 


ORDER

Entitlement to service connection for eczema or a skin rash, 
claimed as the residuals of exposure to Agent Orange, is 
denied.



REMAND

Concerning the claim of entitlement to a compensable 
evaluation for intermittent otitis media with a history of a 
perforated tympanic membrane of the left ear, the Board has 
reviewed the VA audiological evaluation of July 1999.  The 
veteran has indicated several difficulties he appears to 
associate with this condition, beyond loss of hearing.  In 
order for the Board to determine whether the veteran 
currently suffers from any residual disability associated 
with his service connected condition, the Board believes an 
evaluation of the veteran's ears is necessary that goes 
beyond a review of the veteran's hearing loss.  The Board 
will defer the issue of whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for hearing loss until after the evaluation of the 
veteran's ears is complete.     

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
remaining claims.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2.  At the hearing held before the 
undersigned in July 2001, the veteran 
indicated (on page nine of the 
transcript) that an unnamed doctor told 
him that his hearing problem was the 
result of "what that guy did to me in 
Vietnam."  The veteran is asked to 
provide more information from this doctor 
regarding this statement, particular the 
name of the doctor and a written 
statement from him regarding this 
opinion.  The veteran should contact the 
doctor and obtain this information 
himself.  This evidence should be 
supplied to the RO as soon as possible.  
In this regard, the veteran is placed on 
notice that no other action will be 
performed by the VA regarding this 
alleged medical opinion unless the 
veteran provides the name of this doctor 
and other identifying information, such 
as his address. 

3.  The RO should arrange for a VA ears, 
nose, and throat examination to determine 
the nature and extent of any intermittent 
otitis media with a history of a 
perforated tympanic membrane of the left 
ear found to be present.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and determine the 
nature and extent of this disability, if 
any.  

The examiner is asked to review the 
record and indicate if there is any 
objective evidence of any disability 
associated with the intermittent otitis 
media with a history of a perforated 
tympanic membrane of the left ear.  

4.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 3.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2001).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  

6.  Thereafter, the RO should review the 
veteran's remaining claims.  The veteran 
is advised that any additional claim will 
not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

If the benefits sought are not granted, the veteran should be 
furnished with a supplemental statement of the case and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



